Citation Nr: 0901871	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-14 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for degenerative changes of the medial meniscus of 
the left knee.

2.  Entitlement to a disability rating in excess of 10 
percent for degenerative changes of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1977 to October 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  For the 
reasons set forth below, the Board finds that further 
development and completion of due process requirements are 
required prior to a final adjudication of the veteran's 
increased rating claims.  

With regard to VA's duty to assist, the Board notes that the 
veteran was last accorded a VA examination of his knees in 
January 2004.  A physical evaluation completed at that time 
showed range of motion from zero degrees to 60 degrees, 
increased pain with repetitive motion, and tenderness over 
the joint (on the right) as well as range of motion from zero 
degrees to 50 degrees with diffuse tenderness (on the left).  

Since then, the veteran has reported a worsening of his 
service-connected bilateral knee disabilities.  In 
particular, he describes constant daily pain requiring 
prescription medication.  

Indeed, medical records reflect the veteran's continued 
complaints of bilateral knee pain since the January 2004 VA 
examination.  Of particular significance is the report of a 
physical examination conducted at a July 2005 VA outpatient 
treatment session which demonstrated a worsening of the 
limitation of flexion and limitation of extension of the 
veteran's knees.  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the 
veteran's contentions of increased bilateral knee 
symptomatology since the prior examination in January 2004, 
as well as the subsequent medical findings of increased 
limitation of motion of these joints, the Board finds that an 
additional VA examination is necessary to determine the 
current nature and extent of his service-connected bilateral 
knee disabilities.  

Further, the Board determines that additional development is 
required with respect to the VCAA notice requirements.  In 
this regard, the U.S. Court of Appeals for Veterans Claims 
(Court) held in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) that, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  

It was further held that, if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.   

The VCAA notice letter furnished to the veteran in November 
2003 informs him of the need for evidence showing that his 
service-connected bilateral knee disabilities have increased 
in severity.  Because, however, the specific requirements set 
forth in Vazquez-Flores were not satisfied by the November 
2003 correspondence, a corrective VCAA notice letter 
complying with such criteria should be furnished to the 
veteran on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a corrective VCAA notice letter 
which satisfies all VCAA notice 
obligations in accordance with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), 38 U.S.C.A. 
§§ 5103a (West 2002), and 38 C.F.R. 
§ 3.159(b).  

2.  Obtain VA outpatient treatment records 
from the VA Medical Center in Augusta, 
Georgia, for the period from July 2005 to 
the present.  All such available reports 
should be associated with the claims 
folder.  Any negative search result should 
be noted in the record. 

3.  Make arrangements for the veteran to be 
afforded an examination to determine the 
nature and extent of the service-connected 
degenerative changes of the medial meniscus 
of his left knee and the service-connected 
degenerative changes of his right knee.  
The claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed necessary, 
including X-rays, should be performed.  

The examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent knee pathology found on 
examination should be noted in the report 
of the evaluation.  In particular, the 
examiner should discuss any limitation of 
motion found to be associated with the 
service-connected knee disorders.  

Also, the examiner should discuss whether 
the veteran's knees exhibit weakened 
movement, excess fatigability, or 
incoordination that is attributable to the 
applicable service-connected disabilities.  
If feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
these joints repeatedly over a period of 
time.  

4.  Upon completion of the above, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

No action is required of the veteran until he is notified by 
the RO; however, he is advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2008).  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


